UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):November 11, 2013 CLEANTECH SOLUTIONS INTERNATIONAL, INC. (Exact name of registrant as specified in Charter) Nevada 001-34591 90-0648920 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) No. 9 Yanyu Middle Road Qianzhou Village, Huishan District, Wuxi City Jiangsu Province, People’s Republic of China (Address of Principal Executive Offices) (86) 51083397559 (Registrant’s Telephone number) Copies to: Asher S. Levitsky PC Ellenoff Grossman & Schole LLP 150 East 42nd Street New York, New York 10017 Phone: (212) 370-1300 Fax: (646) 895-7182 E-mail: alevitsky@egsllp.com Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On November 13, 2013, the Company issued a press release announcing its financial results for the quarter and nine months ended September 30, 2013.A copy of the Company’s November 13, 2013 press release is included as Exhibit 99.1. In accordance with General Instruction B.2 of Form 8-K, the information in Item 2.02 of this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, and shall not be deemed to be incorporated by reference into any of the Company’s filings under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, whether made before or after the date hereof and regardless of any general incorporation language in such filings, except to the extent expressly set forth by specific reference in such a filing. Item 7.01Regulation FD Disclosure. On November 11, 2013, the Company issued a press release announcing a conference call on November 13, 2013 to discuss financial results for the quarter and nine months ended September 30, 2013. A copy of the press release is included as Exhibit 99.2. In accordance with General Instruction B.2 of Form 8-K, the information in Item 7.01 of this Current Report on Form 8-K, including Exhibit 99.2, shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, and shall not be deemed to be incorporated by reference into any of the Company’s filings under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, whether made before or after the date hereof and regardless of any general incorporation language in such filings, except to the extent expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Press release issued on November 13, 2013 relating to its second quarter financial results. Press release issued on November 11, 2013 relating to the conference call. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 13, 2013 Cleantech Solutions International, Inc. By: /s/ Adam Wasserman Adam Wasserman Chief Financial Officer 3
